Memorandum. Order is unanimously reversed and the matter remanded to the court below for the purpose >of entering an order in conformance with the Agriculture and Markets Law.
While the court was justified in determining the dog to be dangerous pursuant to section 116 of the Agriculture and Markets Law, said section requires that the order direct that the dog be killed immediately or that the owner securely confine such dog for a time to be specified in the order. The statute does not provide for an order directing the removal of the dog from its owner’s residence.
Concur — Hogan, P. J., Pittoni and McCullough, JJ-.